ORDER
This is an action against a labor union for alleged breach of the union’s duty of fair representation. In a split decision published at 910 F.2d 1295 (6th Cir.1990), we affirmed a judgment in favor of the plaintiff union members.
The defendant union petitioned for rehearing. Noting that the United States Supreme Court had issued a writ of certio-rari in O’Neill v. Air Line Pilots Association, 886 F.2d 1438 (5th Cir.1989), which presented an issue comparable to that presented here, we entered an order in which we stated that we were granting the petition for rehearing and retaining jurisdiction pending the Supreme Court’s final decision in O’Neill.
The O’Neill case has now been decided. See Air Line Pilots Association v. O’Neill, — U.S. -, 111 S.Ct. 1127, 113 L.Ed.2d 51 (1991). It teaches that what a union does in its negotiating capacity is not actionable absent proof of bad faith, discrimination, or behavior so unreasonable as to be irrational.
Having reexamined the record of the instant case in light of O’Neill, we are satisfied, essentially for the reasons stated by Judge Nelson in the dissenting opinion reported at 910 F.2d 1304, et seq., that there is no basis on which the jury could properly have found the defendant union’s conduct to have been arbitrary, discriminatory, or irrational. Accordingly, our affirmance of the judgment of the district court is VACATED, the judgment of the district court is REVERSED, and the case is REMANDED for entry of judgment in favor of the defendant.